Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/11/22 has been entered.
3.	The following is a final office action is a response to communications received on
01/11/22. Claims 1, 4, 6-10, 13-22 and 26 are currently pending and will be addressed below.

Response to Amendment
4.	Applicant’s arguments filed 01/11/22 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below. As can be seen in the comparison of the prior art with the instant application, the prior art’s alignment is identical and would therefore render this argument unpersuasive. 

    PNG
    media_image1.png
    337
    523
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    573
    529
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 1, 4, 6-10, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loganathan et al (U.S. Publication No.20160158036).
Regarding Claim 1, Loganathan discloses an expandable tube for deployment within a blood vessel (Paragraph [0003] lines 4-8), comprising: 
an elongate frame that is reversibly switchable from a radially expanded and longitudinally contracted state to a radially contracted and longitudinally expanded state (Paragraph [0003] lines 8-12),


    PNG
    media_image3.png
    216
    453
    media_image3.png
    Greyscale

the longitudinally deformable elements can be expanded or contracted longitudinally substantially without any change in the shape of the circumferentially deformable elements (Figures 7A and 7B);
the plurality of circumferentially deformable elements comprises a plurality of sets of circumferentially deformable elements, each set of circumferentially deformable elements forming a closed ring around an axis of elongation of the frame, each closed ring consisting exclusively of the circumferentially deformable elements (See figure below); 

    PNG
    media_image4.png
    195
    310
    media_image4.png
    Greyscale


when the frame is in the radially expanded and longitudinally contracted state (Figure 7A, see figure below)
(a) each of one or more of the circumferentially deformable elements on a first closed rings is aligned in a direction parallel to the axis of elongation of the elongate frame with a corresponding identical one of the circumferentially deformable elements on a second closed rings and

    PNG
    media_image5.png
    149
    481
    media_image5.png
    Greyscale

(b) the first closed ring and the second closed ring are separated from each other by at least one closed ring having circumferentially deformable elements that are not aligned in a direction parallel to the axis of elongation of the elongated frame with any of the circumferentially deformable elements of the first or second closed rings (See figure 7A above as well as can be seen in the figure below aligned elements rings 1 are separated from each other by unaligned elements rings 2, figure 7 used for more enhance clarity).

    PNG
    media_image6.png
    224
    455
    media_image6.png
    Greyscale

Regarding Claim 4, Loganathan discloses wherein the aligned circumferentially deformable elements have the same orientation as each other (As can be seen in the figure above the circumferentially deformable elements have the same orientation as each other).
Regarding Claim 6, Loganathan discloses wherein the closed rings form an alternating sequence of first type closed rings and second type closed rings (Figure 7B, see figure below), wherein: each of one or more of the circumferentially deformable elements on each first type closed ring is aligned in a direction parallel to the axis of elongation of the elongate frame with a corresponding identical one of the circumferentially deformable elements on each other first type closed ring and is not aligned with a corresponding identical one of the circumferentially deformable elements on any of the second type closed rings, when the frame is in the radially expanded and longitudinally contracted state; and/or each of one or more of the circumferentially deformable elements on each second type closed ring is aligned in a direction parallel to the axis of elongation of the elongate frame with a corresponding identical one of the circumferentially deformable elements on each other second type closed ring and is not aligned with a corresponding identical one of the circumferentially deformable elements 

    PNG
    media_image6.png
    224
    455
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    218
    453
    media_image7.png
    Greyscale

Regarding Claim 7, Loganathan discloses wherein the longitudinally deformable elements comprise sets of identical first type longitudinally deformable elements (See figure below) and sets of identical second type longitudinally deformable elements (See figure below), wherein the sets of first type longitudinally deformable elements and the sets of second type longitudinally deformable elements are arranged in an alternating sequence such that each first type closed ring is connected to the next second type closed ring in a given direction parallel to the axis of elongation exclusively by first type longitudinally deformable elements and each second type closed ring is connected to the next first type closed ring in the same given direction parallel to the axis of elongation exclusively by second type longitudinally deformable elements, wherein the first type longitudinally deformable elements have a different shape and/or orientation from the second type longitudinally deformable elements (As can be seen in the figure below, the first type longitudinally deformable elements are connected to the first closed ring and the second closed ring. And the second type longitudinally deformable elements connected first to the second type ring and then to the first). 

    PNG
    media_image8.png
    218
    453
    media_image8.png
    Greyscale
 
Regarding Claim 8, Loganathan discloses wherein the first type longitudinally deformable elements are mirror images of the second type longitudinally deformable elements when the frame is viewed in an unfolded planar state (See Figure 7B above the longitudinally deformable elements in the 1st ring and 2nd ring are mirror images of each other).
Regarding Claim 9, Loganathan discloses wherein the at least two closed rings are identical to each other (Figure 7B, See Figure below).

    PNG
    media_image9.png
    224
    455
    media_image9.png
    Greyscale

Regarding Claim 10, Loganathan discloses wherein the at least two closed rings are aligned with each other in the longitudinal direction when the frame is in the radially expanded and longitudinally contracted state (Figure 7B, See Figure above). 	
Regarding Claim 13, Loganathan discloses wherein at least

Regarding Claim 14, Loganathan discloses wherein two of the closed rings are connected to each other exclusively by a plurality of longitudinally deformable elements that can be expanded or contracted longitudinally without any change in the shape of the circumferentially deformable elements forming the two closed rings (Paragraph [0057], As can be seen in Figure 7B above the rings are connected by a plurality of longitudinally deformable elements and the shape of the circumferentially deformable elements remains the same from Figure 7A). 
Regarding Claim 15, Loganathan discloses wherein none of the longitudinally deformable elements is connected directly to any other longitudinally deformable element (Figure 7B, See figure below). 

    PNG
    media_image3.png
    216
    453
    media_image3.png
    Greyscale

Regarding Claim 16, Loganathan discloses wherein each of one or more of the longitudinally deformable elements is curved along at least 20% of the length of the longitudinally deformable element (Figure 7B, As can be seen in the figure, the longitudinally deformable elements are curved along at least 20% of the length).
Regarding Claim 20, Loganathan discloses wherein: the at least two closed rings each consists of a plurality of V-shaped elements, and a
joining point where two adjacent V-shaped elements on one of the closed rings join to each other is separated from an adjacent joining point on the same closed ring by a separation distance; and the separation distance in the radially expanded and longitudinally contracted state is such as to allow a vertex of a V-shaped element in an adjacent closed ring located at a circumferential position lying between the circumferential positions of the two joining points, and at least a portion of a longitudinally deformable element connected closest to the vertex, to move, during a transition from the frame being in the radially contracted and longitudinally expanded state to the frame being in the radially expanded and longitudinally contracted state, through a notional line joining the two joining points (Figure 7B, See figure below as can be seen in the figure below there is sufficient separation distance similar to that in the current application).

    PNG
    media_image3.png
    216
    453
    media_image3.png
    Greyscale

26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loganathan et al (U.S. Publication No.20160158036) with evidence from Zhou et al. (U.S. Publication No.20150190256).
Regarding Claim 26, Loganathan discloses a method of treating an aneurysm, comprising deploying the tube of any preceding claim in the radially expanded and longitudinally contracted state over the opening to an aneurismal sac (Paragraph [0057], Figure 7B) and thereby redirecting blood flow away from the aneurismal sac to promote thrombus formation in the aneurismal sac (It is well known in the art that deploying the tube to redirect blood flow would promote thrombus formation (Zhou, Paragraph [0004] lines 2-6) is provided as evidence). 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan et al (U.S. Publication No.20160158036) in view of Hebert et al. (U.S. Publication No.20090024205).
Regarding Claim 17, Loganathan does not discloses that it is configured such that an angle between the longitudinally deformable element and a circumferentially deformable element at the junction changes by less than 30 degrees during switching 
	Hebert teaches a tube in analogous art wherein each of one or more of the longitudinally deformable elements (Figure 1B #318, the intermediate strut functions similarly to the longitudinally deformable elements and therefore it is well known in the art that the longitudinally deformable element’s angle between contraction and expansion can be optimized to accommodate for design needs) is connected to one of the closed rings at a junction (Figure 1B #312 a-g) configured such that an angle (Figure 5 reference beta) between the longitudinally deformable element and a circumferentially deformable element at the junction changes by less than 30 degrees during switching from the radially expanded and longitudinally contracted state to the radially contracted and longitudinally expanded state (Paragraph [0044] lines 6-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loganathan to incorporate the teachings of Hebert to have the angle between the longitudinally deformable element and a circumferentially deformable element at the junction changes by less than 30 degrees in order to prevent excessive compressive forces being applied to the stent and minimizes stresses at the connections during compression or expansion of the stent (Paragraph [0044] lines 13-15). 
Regarding Claim 21, Loganathan does not discloses wherein the separation distance is such as to provide an angle between the two arms of the V-shaped element in the radially expanded and longitudinally contracted state that is larger than 60 degrees.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loganathan to incorporate the teachings of Hebert to optimize the angle between the two arms of the V-shaped elements in the radially expanded and longitudinally contracted state in order to in to prevent excessive compressive forces being applied to the stent and minimizes stresses at the connections during compression or expansion of the stent (Paragraph [0040] lines 28-45).
9.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan et al (U.S. Publication No.20160158036) in view of Carpenter et al. (U.S. Publication No. 20170035589).
Regarding Claim 18, Loganathan does not disclose that the junction is located away from the centre of the nearest joining region.
Carpenter teaches a tube in analogous art wherein each of one or more of the longitudinally deformable elements is connected to one of the closed rings at a junction, the closed rings are formed from plural V -shaped elements joined together at one or more joining regions, and the junction is located away from the centre of the nearest joining region (Figure 9). 

Regarding Claim 19, Loganathan does not disclose wherein the junction is located away from the centre of the nearest joining region by more than 2 % of the length of at least one of the arms of the V-shaped elements.
Carpenter teaches a tube in analogous art wherein the junction is located away from the centre of the nearest joining region by more than 2 % of the length of at least one of the arms of the V-shaped elements (As can be seen in Figure 9, the distance away from the center is more than 9% the length of the arm of the V-Shaped elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loganathan to incorporate the teachings of Carpenter to locate the junction away from the centre of the nearest joining region by more than 2 % of the length of at least one of the arms of the V-shaped elements because Mid-strut connections may also greatly reduce foreshortening, which increases device placement accuracy. High device placement accuracy allows shorter .
10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Loganathan et al (U.S. Publication No.20160158036) in view of Zhou et al. (U.S. Publication No.20150190256).
Regarding Claim 22, Loganathan does not disclose wherein the porosity of the frame in the radially expanded and longitudinally contracted state is less than 90%.
Zhou teaches a tube in analogous art wherein the porosity of the frame in the radially expanded and longitudinally contracted state is less than 90% (Paragraph [0007] lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loganathan to incorporate the teachings of Zhou wherein the porosity of the frame in the radially expanded and longitudinally contracted state is less than 90% because a lower porosity will inhibit the flow of blood into the aneurysmal sac to an extent that should promote blood clotting (Paragraph [0036] lines 17-25). 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774